Exhibit 10.16

 

Manufacturing & Service Agreement

 

This Manufacturing & Service Agreement (the “Agreement”) is effective as of
September 1st, 2015 (the Effective Date”) and entered into by and among Alpha
Network Ltd. (“ALPHA”) and Borqs Hong Kong Ltd. (“BORQS”), collectively referred
to as the “Parties” and individually as a “Party”.

 

Pursuant to the terms of this Agreement, ALPHA will purchase certain products
(the “Products”), as described in Schedule A, from BORQS who will provide
customization of embedded software, and will cause to manufacture compatible
hardware from available original equipment manufacturers (“OEM”), including
Quanta Computer, Inc.

 

In consideration of the mutual covenants, terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1. Assignment and Sale

 

1.1 Assignment. BORQS hereby sells, assigns, grants, conveys, and transfers to
ALPHA all of BORQS’ rights, title, claims to intellectual properties and
interest (but none of BORQS’ obligations) in and to the Products in perpetuity.

 

1.2 ALPHA’s Rights Upon Sale. Upon completion of the transaction, ALPHA is
transferred BORQS’ ownership and all rights with respect to the Products and may
receive, take, endorse, assign, deliver and accept payment for further resale of
the Products to ALPHA’s customers.

 

1.3 Payment. All payments for purchase of any batch and all of the Products,
whether delivered to ALPHA from BORQS or directly from BORQS’ contracted OEM,
shall be made in 120 days from the date of delivery. Payment shall be made to
BORQS or its assignee solely in BORQS discretion.

 

2. Representations and Warranties

 

BORQS represents and warrants to ALPHA that:

 

(a) BORQS is the sole and absolute owner of the customized software that BORQS
will cause to embed into the Products for ALPHA, with full legal rights to sell,
transfer, and assign such to ALPHA;

 

(b) The amounts of the Products together with pricing included as shown on
Schedule A are agreed to, undisputed and valid therein, and can be altered in
full or in part only in writing by the Parties;

 

(c) The Products have not been previously sold, assigned, transferred, or
pledged, and are free of any liens, security interests, and encumbrances; and

  

 

 

 

(d) BORQS will require its contract OEM and/or affiliates to comply with all
applicable laws, rules, regulations, and government restrictions, decrees,
directives and orders that apply to the manufacturing of the Products under this
Agreement, including any anti-bribery laws, anti-money laundering laws and/or
anti-terrorist financing laws.

 

3. Delivery

 

BORQS shall, within 30 days of receipt of the purchase order from ALPHA, deliver
the Products to ALPHA and provide invoice to ALPHA.

 

4. General Provisions

 

4.1 Governing Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of California, without reference to
conflict of law principles. Any legal suit, action, or proceeding arising out of
or relating to this Agreement shall be commenced in a federal or state court in
Santa Clara County, California, and each party hereto irrevocably submits to the
exclusive jurisdiction and venue of any such court in any such suit, action, or
proceeding.

 

4.2 Integration. This Agreement, including the attached schedules or exhibits,
constitutes the entire Agreement between the Parties concerning this
transaction, and replaces all previous communications, representations,
understandings, and agreements, whether verbal or written, with respect to the
specific subject matter hereof.

 

4.3 Amendment. No waiver, amendment, or modification of any provisions of this
Agreement shall be effective unless in writing and signed by a duly authorized
representative of the Party against whom such waiver, amendment, or modification
is sought to be enforced. Furthermore, no provisions in the purchase orders, or
in any other business forms employed by any of the Parties will supersede the
terms and conditions of this Agreement unless agreed to in writing by the
Parties.

 

4.4 Notices. All notices required or permitted to be given under this Agreement
shall be in writing and deemed given (a) when personally delivered, (b) one (1)
day after delivered to an overnight courier guarantying next day delivery, (c)
the date upon which the read-receipt was received for electronic mail. All
notices shall be· addressed to the parties at the addresses specified below:

 

  ALPHA: Alpha Network Ltd.     Offshore Chambers, P.O.  Box 217,     Apia Samoa
      BORQS: Borqs Hong Kong Ltd     B, 21/F., Legend Tower,     7 Shing Yip
Street, Kwun Tong,     Kowloon, Hong Kong     Attn: Amanda Li     Email:
amanda.li@borqs.com

  

 2 

 

 

4.5 Attorney’s Fees. In the event any action is brought to enforce this
Agreement, the prevailing party shall be entitled to recover its costs of
enforcement, including, without limitation, reasonable attorneys’ fees and
costs.

 

4.6 Waiver. No failure or delay by either party in exercising any right, power,
or remedy under this Agreement, except as specifically provided in this
Agreement, shall operate as a waiver of any such right, power, or remedy.

 

4.7 Non-Assignability & Binding Effect. Except as otherwise provided for within
this Agreement, neither party may transfer or assign any of its rights or
delegate any of its obligations under this Agreement to any third party without
the express written consent of the other party, whose consent shall not be
unreasonably withheld. Any assignment in breach of this provision shall be
deemed null and void.

 

4.8 Severability. If any provisions of this Agreement are held by a court of
competent jurisdiction to be invalid under any applicable statute or rule of
law, they are to that extent to be deemed omitted and the remaining provisions
of this Agreement shall remain in full force and effect.

 

4.9 Headings. The titles and headings of the various sections and sections in
this Agreement are intended solely for convenience of reference and are not
intended for any other purpose whatsoever, or to explain, modify, or place any
construction upon or on any of the provisions of this Agreement.

 

4.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[Signature Page Follows]

  

 3 

 

 

IN WITNESS WHEREOF this Agreement was signed by the parties hereto as of the day
and year first above written.

 

ALPHA NETWORK LTD.       By:         Name:         Title:   Director       BORQS
HONG KONG LTD       By:         Name:          Title:   CFO  

  

 4 

 

 

Schedule A

 

Products, Pricing and Schedule

 

Project NKS: Customization of Tablet Device Equivalent to Quanta’s NKS

  

Purchase price: USDI 104.90 per unit     Estimated delivery: September through
December 2015     Quantity: Approximately 150,000 units

 

Project NKJ: Customization of Tablet Device Equivalent to Quanta’s NKJ

  

Purchase price: USD 136.00 per unit     Estimated delivery: October through
December 2015     Quantity: Approximately 27,000 units

 

5



 

